Citation Nr: 1121351	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-47 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, obsessive compulsive disorder (OCD) and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1999 to August 2003, including service during Operation Iraqi Freedom, and his decorations include the Global War on Terrorism Medal and the Iraq Campaign Medal with 2 Bronze Campaign Stars.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of Oakland, California, Regional Offices (RO) of the Department of Veterans Affairs (VA).  During the pendency of his appeal, the Veteran relocated to the Commonwealth of Puerto Rico and the San Juan RO properly has jurisdiction over the present claim.  

In light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has retitled the Veteran's claims on appeal, as reflected on the title page.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the Veteran's attorney in a September 2010 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, currently diagnosed as depression, OCD and PTSD.  

2.  The Veteran's account of his stressors is credible and generally supported by information from the U.S. Army and Joint Services Records Research Center.

3.  Resolving all reasonable doubt in his favor, the medical evidence of record relates an acquired psychiatric disorder, currently diagnosed as depression, OCD and PTSD, to the Veteran's military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, currently diagnosed as depression, OCD and PTSD, was incurred in-service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable outcome below no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran presently seeks to establish service connection for an acquired psychiatric disorder, to include depression, OCD and PTSD.  Specifically, the Veteran maintains that his current acquired psychiatric disorder symptomatology is related to coming under enemy mortar attack on multiple occasions, while in Kuwait.  This forms the basis of the Veteran's present service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, service personnel records confirm the Veteran's service in Kuwait with the Headquarters Battalion of the 1st Marine Division (HQBN 1STMARDIV), from February 2003 to May 2003, and appropriate inquiry with the U.S. Army and Joint Services Records Research Center (JSSRC) confirmed that, during this period, the unit was subjected to enemy mortar/missile attack.  As such, although the Veteran had a noncombat military occupational specialty, his assignment to a unit that came under enemy attack, within the timeframe of such assignment, would strongly suggest that he was, in fact, exposed to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that Veteran was stationed at the base).  The Veteran's account of in-service stressor(s) is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressor has been sufficiently confirmed.  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between this confirmed stressor and any acquired psychiatric disorder, currently diagnosed as depression, OCD and PTSD.  

	Background 

In June 2006, the Veteran was hospitalized at a VA medical facility, due to psychiatric symptoms.  The VA psychologist attributed many of the Veteran's psychiatric symptoms to his continued "sensation that at any point there [could] be a bombing."  At this time, the VA psychologist also noted that the Veteran endorsed OCD symptoms, which had their onset upon his return from his deployment.  

The Veteran was again hospitalized for psychiatric reasons, as documented in an August 2006 VA hospital discharge summary.  During this hospitalization, the Veteran again provided an account of experiencing psychiatric symptoms following his unit coming under enemy mortar attack.  Based on a psychiatric examination, the Veteran was diagnosed with major depression, OCD and PTSD, with the VA psychologist stating that PTSD symptomatology was related to the Veteran's military experiences.  A VA psychologist provided a similar opinion, in a July 2008 VA hospital discharge summary.  

The Veteran was provided a VA psychiatric examination in connection with his claim in November 2008.  At this time, the VA examiner noted the Veteran's account of in-service psychiatric stressors, to include sustaining enemy mortar attacks in Kuwait, and detailed the Veteran's extensive post-service psychiatric symptomatology.  Based on the Veteran's statements and current examination findings, the VA examiner diagnosed the Veteran with PTSD.  The examiner further opined that the Veteran "does meet the DSM-IV criteria for combat related Posttraumatic Stress Disorder based on his reported combat exposure."  

In connection with his present claim, the Veteran was provided an October 2009 VA psychiatric examination.  During the examination interview, the examiner detailed the Veteran's account of confirmed combat related stressors, as well as his extensive psychiatric treatment history.  Ultimately, the VA examiner provided an Axis I diagnosis of substance abuse related mood disorder.  The examiner then opined that the Veteran's mood disorder was related substance dependence, citing both the Veteran's extensive post-service treatment for substance abuse and the absence of any in-service psychiatric complaints and/or treatment.  

Also of record is a June 2010 private psychiatric evaluation, reflecting the Veteran's accounts of in-service stressors and psychiatric symptomatology and his Axis I psychiatric diagnosis with PTSD and major depression.  The private psychiatrist extensively detailed the Veteran's psychiatric treatment history, emphasizing his primary psychiatric diagnosis was PTSD and that such symptoms likely had their onset in the year 2005 or earlier.  Nevertheless, the private psychiatrist only suggests, based on the Veteran's treatment history and account of symptoms, that such diagnosis was related to military service.  

	Merits

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, his claimed in-service stressor has been sufficiently confirmed by JSRRC.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  As the October 2009 VA examination opinion, tending to weigh against the claim, does not reflect adequate consideration of the Veteran's competent and credible account of in- and post-service psychiatric symptomatology and/or his confirmed in-service stressor, the factual premise of the opinion is inaccurate, or at best incomplete.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  What is more, the VA examiner did not provide medical reasoning and analysis addressing medical evidence that suggested the Veteran's history of substance abuse might be a symptoms of an acquired psychiatric disorder, which also limits the probative value of the October 2009 VA examination.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Conversely, the medical opinion of the November 2008 VA examiner is highly probative evidence supporting the Veteran's claim.  The November 2008 VA examiner diagnosed the Veteran with PTSD and clearly related such diagnosis to the Veteran's confirmed account of his unit sustaining mortar attacks, while in Kuwait.  Additionally, the examiner provided clear medical reasoning and analysis to support the provided opinion, with adequate consideration and analysis of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, supra.  Accordingly, the Board finds November 2008 VA examination opinion to provide highly probative evidence in favor of the Veteran's service connection claim.  

Additionally, the August 2006 and July 2008 VA hospital discharge records also tend to weigh in favor of the Veteran's claim and are probative of the matter at hand.  These respective VA hospitalization records diagnosis the Veteran with PTSD and provide clear opinions relating the condition to confirmed in-service stressors.  What is more, these opinions are generally consistent with the Veteran's relevant psychiatric treatment records and adequately account for his post-service history of substance abuse.  Id.  For the aforementioned reasons, the Board finds the August 2006 and July 2008 VA hospital discharge records to also lend support to the Veteran's claim.  

Moreover, the June 2010 private psychiatric examination report also provides arguable support for the claim.  The Board acknowledges that the private psychiatrist did not provide any clear opinion relating the Veteran's diagnosed PTSD to his confirmed military stressor; nevertheless, when considered in light of all other evidence of record and in the context of the evidence cited, the report reflects at least an arguable suggestion that the private psychiatrist concluded that such nexus is present.  As such, this June 2010 private psychiatric examination provides evidence in support of the Veteran's claim, albeit limited.  

In sum, the Veteran's claimed in-service stressor has been sufficiently confirmed and he has been diagnosed with PTSD on multiple occasions.  Moreover, the most probative medical evidence of record relates diagnosed PTSD to the Veteran's military service, to include his confirmed stressor.  The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria to establish service connection for PTSD have been met, and to this extent, the Veteran's claim is granted.  

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.

In the present matter, the Board has granted the Veteran's service connection claim for PTSD; however, the claims folder also documents a diagnosed major depressive disorder and OCD.  As previously indicated, the Veteran has provided, what the Board finds to be, a credible account of in- and post-service psychiatric symptomatology, following his unit sustaining enemy mortar attack.  Additionally, June 2006 and August 2006 VA hospital discharge summaries reflect at least arguable opinions from respective VA medical professionals that the Veteran's psychiatric symptoms had their onset after his deployment and likely persisted since separation.  When it is not possible to separate the effects of the service connected condition versus a nonservice connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given that there is no competent evidence of record distinguishing the symptoms between PTSD, a major depressive disorder and OCD, the Board finds service connection for depression and OCD is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression, OCD and PTSD, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


